Title: From Benjamin Franklin to Ferdinand Grand, 23 February 1781
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, Feb. 23. 1781
Mr Digges has not sent me any Account of his Disbursements, on which his Drafts ought to be founded, tho’ I long since desired it of him; and I have this day heard something that makes me doubtful. I therefore desire, that if you have not already paid the Bills mentioned in these his inclosed Letters, that you would stop Payment till farther Order. I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Mr. Grand.



The Bills are Jan 3.
  55£
}


20.
  65.£


30
  100£


in favour of H. Johnston





